—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that County Court erred in denying the motion of defendant to suppress his detailed statements to the police. There also is no merit to the contention that the court erred in submitting the depraved-mind murder count (Penal Law § 125.25 [2]) to the jury (see, People v Keefer, 197 AD2d 915, 916, lv denied 82 NY2d 897; People v Culver, 192 AD2d 10, 14-15, lv denied 82 NY2d 716; People v Brooks, 117 AD2d 972, lv denied 67 NY2d 940; see also, People v Fardan, 82 NY2d 638).
Finally, we reject the contention that Penal Law § 125.25 (2) *987is unconstitutional (see, People v Gray, 206 AD2d 883; People v Cole, 202 AD2d 988). (Appeal from Judgment of Monroe County Court, Wiggins, Jr,, J.—Murder, 2nd Degree.) Present —Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.